DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2020, and 10/28/2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the pair of terminal electrodes" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US PG. Pub. No 20110291790 A1).
Regarding claim 1, Ito teaches a multilayer coil component 100 (FIGs 1-2) comprising:
 an element body (the combination of elements 11, 12, 14, FIG 1) including a pair of end surfaces facing each other (elements 10c and 10d, FIG 1), a pair of main surfaces facing each other (elements 10a and 10b, FIG 1), and a pair of side surfaces facing each other (elements 10e and 10f, FIG 1), one of the main surfaces being a mounting surface; (10b mounting surface, FIG 1), 
a coil (spiral conductor 16” and “spiral conductor 17, FIG 3) disposed in the element body (the combination of elements 11, 12, 14, FIG 1) having a coil axis (imaginary vertical axis, para. [0064]) extending along a facing direction of the pair of main surfaces; and (“side surface 10e, 10f in parallel with the longitudinal direction of the chip coil 100”, FIG 1, para. [0064]) 
four terminal electrodes (13a to 13d, FIG 1) embedded in the element body (“the first to fourth bump electrodes 13a to 13d”, FIG 1, para. [0067]) and respectively disposed in four corner portions of the element body respectively formed by the pair of end surfaces and the pair of side surfaces wherein (“13a to 13d are provided in corners of the layered product in a shape of rectangular parallelepiped and have three electrode surfaces as exposure surfaces of a bottom surface and two side surfaces of the layered product”, FIG 1, para. [0067]) 
each of the four terminal electrodes is disposed over at least the end surface, the mounting surface, and the side surface, and  
a part of the coil as viewed from the facing direction of the pair of main surfaces is disposed in at least one of first and second regions formed between the pair of terminal electrodes disposed so as to face each other in a facing direction of the pair of side surfaces and third and fourth regions formed between the pair of terminal electrodes disposed so as to face each other in a facing direction of the pair of end surfaces (the spiral conductors 16 and 17 are between electrodes 13a and 13b, and electrodes 13c and 13d, and another portion of the spiral conductors 16 and 17 is between electrodes 13a and 13c and electrodes 13b and 13d, See FIG 3, para. [0094]).

    PNG
    media_image1.png
    680
    856
    media_image1.png
    Greyscale

Regarding claim 2, Ito teaches the multilayer coil component according to claim 1, wherein 
a first dimension (dimension in Y direction) of the element body in the facing direction of the pair of end surfaces is larger than a second dimension (dimension in X direction) of the element body in the facing direction of the pair of side surfaces (FIGs 5A and 5B), and 
a part of the coil is disposed in at least the first region and the second region (“the first and the second spiral conductors 16, 17 overlap completely”, See FIG 3).
Regarding claim 3, Ito teaches the multilayer coil component according to claim 2, wherein a dimension in the facing direction of the pair of end surfaces is larger than a dimension in the facing direction of the pair of side surfaces in each of the four terminal electrodes (FIGs 8A and 8B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1 above, in view of Shimoda et al. (U.S. PG. Pub. No. 20190051450 A1), hereinafter Shimoda.
Regarding claim 4, Ito teaches the multilayer coil component according to claim 1, except further comprising a connecting electrode embedded in the element body, interconnecting the pair of terminal electrodes disposed so as to face each other in the facing direction of the pair of side surfaces, and disposed on the mounting surface.
Shimoda teaches a multilayer coil component 1 (FIGs 1-2) further comprising a connecting electrode 31 embedded in the element body 10 (FIG 1),interconnecting the pair of terminal electrodes (outermost electrodes 32) disposed so as to face each other in the facing direction of the pair of side surfaces, and disposed on the mounting surface 17 (“external electrode 30 has pluralities of L-shaped external electrode conductor layers 33a and interlayer external electrode conductor layers 33b. The pluralities of the external electrode conductor layers 33a and the interlayer external electrode conductor layers 33b are embedded in the element body 10 (the insulating layers 11)”, See FIG 2 para. [0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a connecting electrode in order to improve ease of connection to external circuit on a mounting board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOREY RASHAD WALKER whose telephone number is (571)272-4172. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOREY RASHAD WALKER/Examiner, Art Unit 2837                                                                                                                                                                                                        
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837